UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4317


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DONNIE RAYVON VERDELL,

                Defendant   – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00320-WO-1)


Submitted:   November 18, 2010          Decided:      November 29, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Craven III, Durham, North Carolina, for Appellant.
Terry Michael Meinecke, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Donnie      Rayvon       Verdell      pled     guilty        to    conspiracy      to

distribute cocaine base, 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846

(2006),       and       felon     in       possession       of      a     firearm,        18     U.S.C.

§§ 922(g)(1),            924(a)(2)          (2006).           He     received         a    168-month

sentence.              On appeal, counsel for Verdell has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that     there          are      no       meritorious       grounds            for    appeal,      but

questioning             whether           (1)     Verdell’s         appellate             waiver    is

enforceable; (2) counsel below rendered ineffective assistance;

(3) Verdell’s voluntary post-arrest statements were detrimental

to    him;    and       (4)   Verdell’s          sentence      is    reasonable.               Although

informed of his right to do so, Verdell has not filed a pro se

supplemental brief.               We affirm.

                  Counsel        first          challenges         the     enforceability            of

Verdell’s appellate waiver.                        However, the Government has not

filed a motion to dismiss asserting the waiver, and we do not

sua    sponte          enforce    appellate         waivers.             See    generally        United

States       v.    Blick,      408        F.3d   162,    168     (4th      Cir.      2005)      (citing

United States v. Brock, 211 F.3d 88, 90 n.1 (4th Cir. 2000)).

Accordingly, we find this issue is moot.

                  We    review        a    sentence     for      reasonableness            under    an

abuse-of-discretion standard.                       Gall v. United States, 552 U.S.

38, 51 (2007).             This review requires appellate consideration of

                                                    2
both    the     procedural       and     substantive          reasonableness        of    a

sentence.          Id.     This court must assess whether the district

court     properly        calculated        the       advisory    Guidelines        range,

considered the 18 U.S.C. § 3553(a) (2006) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.           United States v. Lynn, 592 F.3d 572, 576

(4th Cir. 2010) (“[A]n individualized explanation must accompany

every sentence.”); United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009) (same).                In addition, this court presumes a

sentence within a properly determined advisory Guidelines range

is substantively reasonable.                United States v. Allen, 491 F.3d

178, 193 (4th Cir. 2007).

              We      conclude    that        Verdell’s          sentence     is        both

procedurally and substantively reasonable.                        The district court

properly      calculated      Verdell’s       Guidelines         range    (262     to    327

months of imprisonment), treated the Guidelines as advisory, and

considered      the      applicable    18    U.S.C.      §   3553(a)     factors.        See

United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

Given the circumstances of Verdell’s case, the district court

granted     a      downward    variance          to    the   twenty-year      mandatory

minimum, and then granted the Government’s motion for a thirty

percent     downward        departure,       based      on   Verdell’s      substantial

assistance, to 168 months’ imprisonment.                         The district court

clearly based its sentence on its individualized assessment of

                                             3
the facts of the case, and we conclude the district court did

not abuse its discretion in imposing the chosen sentence.

            Verdell also suggests counsel was ineffective in not

raising defenses of jurisdiction and/or innocent possession of

the firearm.      Claims of ineffective assistance of counsel are

not cognizable on direct appeal unless the record conclusively

establishes      that   counsel   provided         ineffective       assistance.

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

We find that Verdell’s claims are not ripe for review at this

time.

            As required by Anders, we have reviewed the record and

find no meritorious issues for review. *                Accordingly, we affirm

the   district    court’s   judgment       and   deny    counsel’s    motion   to

withdraw.     This court requires that counsel inform Verdell in

writing of his right to petition the Supreme Court of the United

States for further review.        If Verdell requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, counsel may then move in this court for leave to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on Verdell.                   We dispense with oral

argument because the facts and legal contentions are adequately

      *
       As counsel concedes, Verdell’s post-arrest admissions were
voluntary and we find no meritorious issue for appeal in this
regard.



                                       4
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  5